DETAILED ACTION
Status of Application
1.	The claims 1-11 are pending and presented for the examination.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement (IDS)
3.	The information disclosure statements (IDS) submitted on 11/02/2020 and 02/11/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner. Please refer to applicant’s copy of the 1449 herewith.
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-2, 5, and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gao et al (Oxidation kinetics of hot-pressed ZrB2–SiC ceramic matrix composites).
	Regarding claim 1, Gao et al teaches a ZrB2-SiC ceramic matrix composite material comprising 20 vol% and 30 vol% SiC and remainder ZrB2. The composite is produced by hot pressing powders of ZrB2 and SiC (see section 2. Experimental procedure), and as such the two components are homogenously mixed. In a homogenous mixture of two components wherein the SiC component is present in an amount falling within the range found in the instant claim, said SiC can constitute a matrix. The ZrB2 component thus constitutes a plurality of refractory compounds (particle) that comprise a refractory metal (Zr), and the ZrB2 component is present in an amount falling within the range of the instant claim. The composite taught by Gao et al is an ultrahigh temperature material. Each limitation of instant claim 1 is thus met by the teachings of the prior art of record, and the claim is anticipated and rejected under USC 102. 
	Regarding claim 2, as discussed above, Gao et al teaches a refractory metal boride. 
	Regarding claim 5, as discussed above, Gao et al teaches a SiC matrix phase. 
	Regarding claim 10, Gao et al teaches that the inventive composite comprises zirconium refractory metal. 
	Regarding claim 11, Gao et al teaches that the inventive composite is formed by mixing ZrB2 powder with SiC powder and forming by hot pressing. The refractory compounds (ZrB2 phase) would therefore be distributed throughout the ceramic. 
6.	Claims 1-2, 7, and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keller et al (US 8865301).
	Regarding claim 1, Keller et al teaches a refractory metal boride ceramic comprising nanoparticulate ZrB2 and a carbonaceous matrix. The carbonaceous matrix constitutes a ceramic matrix as the Keller et al material is a ceramic and is sintered.  Keller et al teaches that the ZrB2 refractory metal-comprising compounds can constitute i.e. 20-80 wt% of the composite (see column 11, lines 25-30). These specified embodiments meet the compositional limitation of instant claim 1. Each limitation of said claim is thus met by the teachings of the prior art of record, and the claim is anticipated. 
	Regarding claim 2, Keller et al teaches a composite comprising refractory boride. 
	Regarding claim 7, the Keller nanoparticulate refractory compounds have a size of less than 100 nm (see column 11, lines 20-25). 
	Regarding claim 10, Keller et al teaches that the inventive composite comprises zirconium refractory metal.
	Regarding claim 11, Keller et al teaches homogenous mixing to form the carbonaceous matrix within which the refractory compounds are present, and thus the refractory compounds would be distributed throughout the ceramic. 
7.	Claims 1-2, 5, 8, and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (Nasiri et al Effect of short carbon fiber addition on pressureless densification and mechanical properties of ZrB2–SiC–Csf nanocomposite).
	Regarding claim 1, Nasiri et al teaches a composite of ZrB2 and SiC. Embodiments are taught wherein the ZrB2 (refractory compounds) content is 77.5 wt% (see Table 1). The particle size of the ZrB2 is 10 μm (see page 217). In a homogenous mixture of two components wherein the SiC component is present in an amount falling within the range found in the instant claim, said SiC can constitute a matrix. Each limitation of instant claim 1 is thus met by the teachings of Nasiri et al, and the claim is anticipated. 
	Regarding claim 2, Nasiri et al teaches a composite comprising refractory boride. 
	Regarding claim 5, as discussed above, Nasiri et al teaches a SiC matrix phase.
	Regarding claim 8, Nasiri teaches that the particle size of the ZrB2 is 10 μm (see page 217).
	Regarding claim 10, Nasiri et al teaches that the inventive composite comprises zirconium refractory metal.
	Regarding claim 11, Nasiri et al teaches homogenous mixing of the ZrB2 and SiC components, and thus the refractory compounds would be distributed throughout the composite. 
8.	Claims 1-2, 5, and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Corral et al (US 9296190).
	Regarding claim 1, Corral et al teaches a composite material comprising ZrB2 and SiC (see column 17, lines 60-67), wherein the SiC content is 25 vol% and the remainder is ZrB2. In this material, ZrB2 constitutes a refractory compound. In a homogenous mixture of two components wherein the SiC component is present in an amount falling within the range found in the instant claim, said SiC can constitute a matrix. Each limitation of instant claim 1 is thus met by the teachings of Corral et al, and the claim is anticipated. 
	Regarding claim 2, Corral et al teaches a composite comprising refractory boride. 
	Regarding claim 5, as discussed above, Corral et al teaches a SiC matrix phase.
	Regarding claim 9, Corral et al teaches that the inventive material is formed by sieving both ZrB2 and SiC powders to a size of 150 μm (see column 17, lines 60-67). This indicates an average size of greater than 50 μm for the refractory compounds. 
	Regarding claim 10, Corral et al teaches that the inventive composite comprises zirconium refractory metal.
	Regarding claim 11, Corral et al teaches homogenous mixing of the ZrB2 and SiC components, and thus the refractory compounds would be distributed throughout the composite.
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

11.	Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Keller et al (US 8865301).
	Regarding claim 4, Keller et al teaches that the inventive material can have a titanium oxide coating on the surface (see columns 11-12, lines 65-5). The further limitations of the instant claim are therefore met by the teachings of the prior art of record. 
Allowable Subject Matter
12.	Claims 3 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
	The prior art, either alone or in combination, fails to teach or suggest a component meeting each limitation of instant claim 1, and wherein the refractory compounds comprise carbides or borides that contain unreacted carbon or boron cores, respectively. The prior art also does not teach or suggest a component meeting each limitation of instant claim 1, and where the component has a lower average size of the refractory compound in the inner portion as compared to the average size of said compound in the outer portion. 
Conclusion
13.	Claims 1-2, 4-5, and 7-11 are rejected. Claims 3 and 6 are objected to. 
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596.  The examiner can normally be reached on Monday-Friday, 7:30am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NOAH S WIESE/Primary Examiner, Art Unit 1759                                                                                                                                                                                                        
NSW22 October 2022